Citation Nr: 1223807	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-21 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 27, 2009, for the grant of special monthly compensation (SMC) based on being housebound.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 5, 2003 to August 26, 2004, and since August 27, 2004.

4.  Entitlement to a rating higher than 60 percent for urinary incontinence.

5.  Entitlement to an effective date earlier than August 27, 2004, for the grant of service connection for ischemic heart disease, status post myocardial infarction.

6.  Entitlement to an initial rating higher than 60 percent for the ischemic heart disease from August 27, 2004 to February 23, 2008, also a rating higher than 60 percent from June 1, 2008 to October 12, 2010, and a rating higher than 30 percent since October 13, 2010.

7.  Entitlement to an effective date earlier than April 30, 2007 for the establishment of eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2004 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted service connection for PTSD and assigned an initial 30 percent rating for the disability retroactively effective from May 5, 2003, the date of receipt of the Veteran's claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, when this occurs, VA adjudicators must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

Following the RO's certification of this appeal to the Board, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In further support of his claims, the Veteran also testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

During his hearing, the Veteran indicated he had withdrawn his claim for service connection for a lung disorder.  So that claim is no longer at issue.  38 C.F.R. § 20.204 (2011).

Also during his hearing, the Veteran testified that he was unemployed and receiving supplemental income from the Social Security Administration (SSA) for his PTSD.  The SSA records in the claims file confirm he is receiving benefits from this other Federal agency, at least partly on account of his PTSD.

The RO also initially considered, and denied, the Veteran's claim for a TDIU in a July 2008 rating decision.  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record and the disability for which the Veteran is requesting a higher rating is a disability purportedly causing his unemployability.  So the Veteran's August 2009 hearing testimony and statements he made during his March 2009 VA compensation examination indicate he is again claiming entitlement to a TDIU on account of his service-connected disabilities, especially his PTSD.  Therefore, pursuant to Rice, the Board assumed jurisdiction over this derivative TDIU claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  But as the Court went on to explain in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands generally are via the Appeals Management Center (AMC), unless, as here, the Veteran is represented by a private attorney, in which case the remand instead is directly to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability or disabilities that formed the basis of the TDIU claim.  VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The Board issued a decision in June 2010 granting the Veteran a higher 70 percent initial rating for his PTSD, retroactively effective from May 5, 2003.  The Board instead remanded his derivative TDIU claim for further development.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In April 2011, VA's Office of General Counsel - representing the Secretary, and the Veteran's attorney filed a Joint Motion asking the Court to partially vacate the Board's decision to the extent it had denied the a rating higher than 70 percent for the PTSD.  The parties asked the Court to remand this portion of this claim to the Board for, if necessary, further development followed by readjudication in compliance with the directives of the Joint Motion.  The Court granted the Joint Motion later in April 2011 and returned the file to the Board.

In this additional decision, the Board is going ahead and readjudicating this claim for an initial rating higher than 70 percent for the PTSD, as well as the derivative claim for a TDIU since August 27, 2004 (although not prior), and for an earlier effective date for the SMC on account of being housebound.

Regrettably, though, the Board must again remand the TDIU claim as it pertains to the immediately preceding period also at issue from May 5, 2003 to August 26, 2004.  As well, the Board is remanding the claims for a rating higher than 60 percent for the urinary incontinence, for an effective date earlier than August 27, 2004, for the grant of service connection for the ischemic heart disease, for an initial rating higher than 60 percent for the ischemic heart disease from August 27, 2004, also a rating higher than 60 percent from June 1, 2008 to October 12, 2010, and a rating higher than 30 percent since October 13, 2010, and for an effective date earlier than April 30, 2007 for establishing DEA eligibility.

Also, as concerning the claim for an earlier effective date for the SMC on account of being housebound, the Board is awarding an earlier effective date of August 27, 2004, given the favorable disposition of the claim for a higher initial rating for the PTSD.  And the Veteran may continue his appeal for an even earlier effective date if this is not to his satisfaction.


FINDINGS OF FACT

1.  The Veteran's PTSD causes total occupation and social impairment.

2.  He has numerous service-connected disabilities and, as a result of this decision, his PTSD is now rated as 100-percent disabling effectively from May 5, 2003; also pertinent to this appeal is that he had an initial 60 percent rating for his ischemic heart disease effective from August 27, 2004, a 100 percent rating from February 24, 2008, a 60 percent rating from June 1, 2008, and has had a 30 percent rating for this disability since October 13, 2010.  As well, he has had a 60 percent rating for his urinary incontinence effectively since July 15, 2010.

3.  He has continuously had a service-connected disability rated at 100 percent and an additional service-connected disability(ies) independently rated at 60 percent since August 27, 2004.

4.  His claim for a TDIU from August 27, 2004, onwards is now moot.


CONCLUSIONS OF LAW

1.  The criteria are met for an even higher initial rating of 100 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria also are met for SMC at the housebound rate as of August 27, 2004.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2011).

3.  There resultantly is no legal entitlement to a TDIU since August 27, 2004, because a total schedular rating for the PTSD has been granted and he additionally is entitled to SMC at the housebound rate as of that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance as concerning the claim for a higher initial rating for the PTSD because the highest possible rating of 100 percent is being assigned retroactively effective from May 5, 2003, the initial grant of service connection.  Thus, even were the Board to assume, for the sake of argument, the Veteran has not received the required notice and assistance concerning this claim, this would be inconsequential and, therefore, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice or assistance error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The same is true for the claim for an earlier effective date for the SMC since the Board also is granting this claim.

And as for the claim of entitlement to a TDIU since August 27, 2004, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Entitlement to an Initial Rating Higher than 70 Percent for the PTSD

The Veteran and his attorney maintain the PTSD is totally disabling, so entitled to an even higher 100 percent rating.  The existing rating was assigned retroactively effective from May 5, 2003, the date of receipt of this claim.  Therefore, this claim arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability.  Consequently, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings, rather, established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the general rating formula, DC 9411 in particular, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411

The next higher rating of 100 percent, which is the highest possible rating, requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The list is not all inclusive or exhaustive, rather, permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

In this particular case at hand, there is probative medical and other evidence in the file indicating the Veteran's PTSD causes total occupational and social impairment.  And this is sufficient reason, alone, to assign the highest possible rating of 100 percent.  See Johnson v. Brown, 7 Vet. App. 95 (1995).

During the initial VA compensation examination in March 2004 to determine whether the PTSD was a result of military service, i.e., service connected, the examiner noted the Veteran was casually dressed, well groomed and making good eye contact.  His speech was normal, mood tense, and affect anxious.  There was no evidence of thought disturbances, hallucinations, suicidal or homicidal ideations.  Additional symptoms included sleep disturbances, unwanted memories, nightmares, flashbacks, avoidance, withdrawal and a short attention span.  As for employment, the examiner noted the Veteran worked as an independent contractor or worked alone as a truck driver.  However, he had not done that type work since August [2003], so since the prior year, as a result of medical problems and arm pain.  There was no indication as to which specific medical problems were the causes of his inability to work as an independent contractor or truck driver.  The examiner also noted the Veteran had been married three times and incarcerated twice.  The diagnosis was PTSD, and the GAF score was 60, which, according the DSM-IV, indicates he had "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

In March 2009, the Veteran had a VA psychiatric examination to reassess the severity of his service-connected PTSD.  The examiner noted hospitalizations for mental disorders, including PTSD, major depressive disorder, and adjustment disorder with depressive symptoms due to gastrointestinal problems in March and September 2007.  The Veteran also reported depressed mood, sleep impairment almost daily, and unhappiness.  The examiner noted the symptoms were chronic, so permanent, and had lasted since the last examination, so from March 2004.  During the mental status examination, the Veteran was observed as clean, neatly groomed, and cooperative with the examiner, but lethargic.  His speech was spontaneous, affect blunted, and mood anxious.  He was also taking medications to help with his reported sleep impairment issues.  He did not exhibit inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal ideations.  He experienced hypervigilance, avoided thoughts, feelings, or conversations, and had nightmares and anxiety, all of which were described as chronic.  In regards to occupational impairment, the March 2009 VA examiner indicated the Veteran's PTSD resulted in "reduced reliability and productivity."  He told the examiner that he had been unemployed for seven years, so since 2002 or thereabouts, at least partly on account of his PTSD.  Additionally, he reported experiencing sleep impairment, nightmares, anxiety, and hypervigilance, which the examiner confirmed most likely also negatively affected the Veteran's work reliability and productivity.  His PTSD also had caused social impairment, as evidenced by his statement to the March 2009 examiner that he was then recently divorced.  A GAF score of 55 was assigned, which is indicative of "moderate" symptoms and consequent impairment.

At the conclusion of that March 2009 examination, the VA examiner diagnosed both PTSD and depression.  And he indicated that, while these are separate disorders, the symptoms of each do overlap.  So the VA examiner, at least in part, associated the depression with the PTSD.  Consequently, for all intents and purposes, the Board must effectively consider the depression and its attendant symptoms as part and parcel of the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical evidence the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).


The Veteran more recently had another VA psychiatric examination in March 2011.  The examiner again noted the diagnoses of depression and PTSD.  He also indicated the Veteran was clean, neatly groomed, with spontaneous speech, had a cooperative attitude, constricted affect, and "tired" mood.  There was no indication of obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  Additionally, the symptoms noted included recurrent and distressing recollections of the event, avoidance, hypervigilance, exaggerated startle response, weekly nightmares and intrusive memories, all without any remission.  As for occupation, he was still unemployed due to medical problems.  The examiner ultimately determined the Veteran's PTSD symptoms, alone, did not preclude employment in physical or sedentary tasks, and that there was no objective medical evidence of functional impairment found.  A GAF score of 65 was assigned, which is indicative of just relatively "mild" symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

In direct contrast to the findings of that March 2011 VA examination, the Veteran, through his attorney, submitted the report of an October 2011 mental status examination performed instead by E.C., a vocational rehabilitation specialist.  After a review of the claims file and the evidence contained therein, E.C. determined the Veteran's PTSD symptoms have persisted over the last 20 years, resulting in him finding it necessary to leave employment as a lottery system installer in 2003 and discontinuing work in any capacity in April 2004.  E.C. noted the consistent reports of nightmares, sleep deprivation, avoidance, difficulty maintaining concentration, and the reports of the GAF scores ranging from 40-45, for the most part.  E.C. determined that the Veteran's reasons for leaving his occupation are directly related to his PTSD.  And, as a result of the abovementioned symptoms, he cannot function in a structured work setting.  E.C. concluded by saying it is his opinion the Veteran's PTSD symptoms, alone, are the reason he cannot secure or follow a substantially gainful occupation.


The Veteran's contemporaneous VA outpatient treatment records throughout this entire appeal period, dated from October 2002 to March 2011, also support a finding of the overall worsening of his health due to a combination of physical problems and his PTSD.  Specifically, an August 2009 statement from his VA treating physician indicated the PTSD symptoms had steadily increased in severity during the previous four years of treatment, as indicated by the decline of the Veteran's initial GAF score of 55 to its then-current value of 45.  Based on the treating physician's observations since March 2005, she concluded that his social, occupational, and interpersonal impairment is permanent and that he will never return to work.  Additional VA treatment records note GAF scores of 40 to 45 throughout 2007.  According to the DSM-IV, GAF scores of 40 to 45 are indicative of serious symptoms and serious impairment in his social, occupational, or school functioning,  including his inability to keep a job.  Indeed, a GAF score of 40 is even worse, indicating there is major impairment in several areas such as work, family relations, judgment, thinking, or mood, including inability to work.

Additionally, the Veteran submitted SSA records from September 2003 to September 2007 reaffirming he has been unemployable on account of "affective disorders" since August 2003.  A psychiatric evaluation for SSA disability adjudication, conducted by Dr. J.G. in February 2006, confirmed the diagnosis of chronic PTSD.  The noted symptoms included flashbacks, intrusive thoughts, nightmares, and limited social interaction.  However, he only assigned a GAF score of 65, which is indicative of just mild symptoms versus those that instead are moderate, severe or major.

Also of record are two statements from the Vet Center, dated in July 2007 and August 2009, supporting the Veteran's claim.  The July 2007 letter notes symptoms of depressed mood, irritability, social isolation, hypervigilance, flashbacks, recurrent intrusive thoughts, and nightmares of his combat experiences.  The therapist noted increased evidence of irritability and isolation and stated the Veteran's inability to work is due to his psychological and physical limitations.  

The August 2009 letter again notes the same symptoms of PTSD and also states the Veteran suffers from significant distress and impairment in social, occupational, family and other important areas of daily functioning, which contribute to his inability to gain and maintain substantially gainful employment.

The Board also has considered the Veteran's Travel Board hearing testimony that same year, in August 2009, and a statement from his wife in further support of his claim for a higher rating for his PTSD.  During the August 2009 Travel Board hearing, the Veteran indicated he had been married four times and was not then currently dating.  He also said he lived alone, and that he is in contact with only one of his children.  He added that he felt isolated.  He indicated that he had limited social relationships and limited leisure activities.  He also reported experiencing nightmares, depressed mood, daily unhappiness, anxiety, hypervigilance, and sleep impairment.  In this regard, he was competent to report on factual matters of which he had firsthand knowledge, e.g., the symptoms associated with his PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He has provided numerous statements, in addition to his August 2009 Travel Board hearing testimony, including the statement from his wife.  These statements in support of his claim attest to the symptoms described above, their chronicity, and the severity of them, including during his several VA examinations.  He is competent to provide such testimony, as is his wife, as it is based on their personal experiences and observations, and the Board finds their statements are equally credible, so ultimately probative.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Therefore, although all of the enumerated symptoms listed for a 100 percent rating are not shown, the Board finds that the severity of the Veteran's PTSD symptoms and the effect of these symptoms on his social and especially his work situation since the date of his claim for PTSD, May 5, 2003, justify this 100 percent rating.  See Mauerhan, supra.  See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).

III.  Earlier Effective Date for the SMC

The Veteran received SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) from February 24, 2008 to June 1, 2008, based on his temporary 100 percent disability rating for his ischemic heart disease and his other disabilities, independently rated at 60 percent or more.  In this decision, the Board is granting entitlement to SMC at this housebound rate from an earlier effective date of August 27, 2004.

A review of the relevant procedural history as it pertains to his entitlement to SMC at the housebound rate shows that a February 2010 rating decision granted his claim of entitlement to service connection for urinary incontinence and assigned an initial 40 percent disability rating retroactively effective from April 27, 2009.  In a subsequent March 2011 rating decision, however, he received a higher 60 percent rating for this disability as of July 15, 2010.  And an even more recent September 2011 rating decision also granted his claim for entitlement to service connection for ischemic heart disease associated with herbicide exposure and assigned an initial disability rating of 60 percent from August 27, 2004.  Thereafter, he received an evaluation of 100 percent from February 24, 2008, a 60 percent rating from June 1, 2008, and has had a 30 percent rating since October 13, 2010.  Consequently, he was also granted SMC at the housebound rate for the period dating from February 24, 2008 to June 1, 2008.


The Veteran has filed this claim for an earlier effective date for the grant of SMC at this housebound rate, but the RO has yet to provide him an SOC concerning this claim.  However, since the Court has stated that VA has a "well-established" duty to maximize a claimant's benefits, the Board is going ahead and addressing this claim in light of the granting of the higher 100 percent schedular rating for his PTSD in this decision.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding).

SMC is payable when the Veteran has a single service-connected disability rated as 100-percent disabling and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This requirement is met when he is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by this statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 
100-percent disabling.


Here, because of this decision, the Veteran now has a 100 percent rating for his PTSD, alone, retroactively effective from May 5, 2003.  Therefore, he meets the SMC requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  As for the next requirement, he also had a 60 percent rating for his ischemic heart disease effectively as of August 27, 2004.  And although the rating for this disability since has decreased to 30 percent as of October 13, 2010, prior to that reduction he has had a 60 percent rating for his urinary incontinence effectively since July 15, 2010.  Therefore, irrespective of his other service-connected disabilities or his combined rating as a result of these disabilities, he has a single service-connected disability rated as totally disabling (namely, his PTSD), and he has an additional service-connected disability (i.e., ischemic heart disease/ urinary incontinence) that has been independently rated as 60-percent disabling continuously since August 27, 2004.  Therefore, the criteria for SMC at the housebound rate were met as of August 27, 2004.  Thus, in light of the Court's decisions in Bradley and Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted as of that same date, August 27, 2004.

IV.  Entitlement to a TDIU since August 27, 2004

Turning now to the Veteran's claim of entitlement to a TDIU, but only as it pertains to the period since August 27, 2004.

Total disability ratings for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it has to be rated as at least 60-percent disabling.  Whereas if there are two or more disabilities, one has to be rated as at least 40-percent disabling, and there must be additional disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a) (2011).  Certain exceptions are made to considering what is one versus two or more disabilities depending, for example, on whether the disabilities affect one or both upper or lower extremities, including the bilateral factor, or result from common etiology or a single accident, or affect a single bodily system, etc.  Id.  Also, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), he still may receive a TDIU on an extra-schedular basis under subpart (b) of this regulation if it is shown he is indeed unemployable on account of his service-connected disability or disabilities.

Here, though, because the Veteran now has a 100 percent schedular rating for his PTSD dating back to May 5, 2003, and has been determined entitled to SMC at the housebound rate since August 27, 2004, this claim for a TDIU since August 27, 2004, has become moot.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011). 

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court (CAVC) took a position contrary to the one reached in that OGC precedent opinion.  According to the Court in Bradley, SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70-percent disabling, would entitle him to a TDIU and, therefore, to SMC.  

Consequently, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  

Here, however, the facts in this case are distinguishable from those presented in Bradley in that the Veteran is already in receipt of a 100 percent schedular rating for his PTSD and SMC, effective from August 27, 2004.  He, therefore, cannot receive additional compensation from that date forward under the guise of a TDIU.  So his appeal of this claim, as concerning this period, has become moot and must be dismissed.


ORDER

A higher 100 percent schedular rating for the PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.

An earlier effective date of August 27, 2004, also is granted for the SMC at the housebound rate, also subject to the statutes and regulations governing the payment of VA compensation.

However, the claim of entitlement to a TDIU since August 27, 2004, is dismissed as moot.



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, it is necessary to ensure procedural due process and that there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO first needs to provide the Veteran an SOC concerning his claims of entitlement to a rating higher than 60 percent for his urinary incontinence, for an effective date earlier than August 27, 2004, for the grant of service connection for his ischemic heart disease, for an initial rating higher than 60 percent for this ischemic heart disease from August 27, 2004, also a rating higher than 60 percent from June 1, 2008 to October 12, 2010, and a rating higher than 30 percent since October 13, 2010, and for an effective date earlier than April 30, 2007, for the establishment of DEA eligibility.  And as for his claim of entitlement to an earlier effective date for the grant of SMC at the housebound rate, he also must be provided an SOC reflective of the newly-assigned effective date of August 27, 2004, in the event he wants to continue the appeal of this claim, as well, for an even earlier effective date.

The March and September 2011 rating decisions addressed all of the above claims and, in response, he submitted timely NODs in July and October 2011, respectively.  38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, he has not been provided an SOC concerning these claims or given an opportunity, in response, to complete the steps necessary to perfect the appeal of these claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  Therefore, the Board must remand these claims, rather than merely referring them.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).


As for the remaining issue of entitlement to a TDIU from May 5, 2003 to August 26, 2004, VA still has an obligation to maximize his benefits pursuant to the holdings in Buie and Bradley.  Consequently, pending his determination as to whether he will perfect his appeal concerning any or all of these other claims, these claims are "inextricably intertwined", so adjudication of his TDIU claim as it pertains to the period from May 5, 2003 to August 26, 2004, must be deferred pending adjudication of these increased rating and earlier effective date claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision concerning others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC concerning the issues of:  

1)  Entitlement to a rating higher than 60 percent for urinary incontinence; 
2)  Entitlement to an effective date earlier than August 27, 2004, for the grant of service connection for ischemic heart diastase;
3) entitlement to an initial rating higher than 60 percent for the ischemic heart disease from August 27, 2004, a rating higher than 60 percent from June 1, 2008 to October 12, 2010, and a rating higher than 30 percent since October 13, 2010; 
4)  entitlement to an effective date earlier than August 27, 2004, for the grant of SMC at the housebound rate; and, 
5)  Entitlement to an effective date earlier than April 30, 2007, for the establishment of DEA eligibility.

Also advise him that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to complete the steps necessary to "perfect" his appeal to the Board concerning these additional claims.  He also must be advised of the amount of time he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal concerning these claims (one, several or all) in response to the SOC should these additional claims be returned to the Board for further appellate consideration.

2.  If he perfects his appeal to the Board concerning these other claims, it may be necessary to have him reexamined to determine the effects of all of his service-connected disabilities on his employability - meaning ability to obtain and maintain substantially gainful employment versus just marginal employment during the period from May 5, 2003 to August 26, 2004.  As it now stands, his PTSD is rated as 100-percent disabling, urinary incontinence as 60-percent disabling; ischemic heart disease as 30-percent disabling; Type II Diabetes Mellitus as 20-percent disabling; peripheral neuropathy of the lower extremities, each rated as 20-percent disabling; tinnitus, rated as 10-percent disabling, peripheral neuropathy of the upper extremities, each rated as 0-percent disabling; and bilateral hearing loss, also rated as 0-percent disabling 


To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and occupational history.

The examiner is reminded that only the Veteran's 
service-connected disabilities are to be considered in making this employability determination, not also his age or impairment attributable to disabilities that are not service connected.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the remaining claim for a TDIU during the period from May 5, 2003 to August 26, 2004, if required, in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


